TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00197-CV




                                  In re Marcus Tyler Sheffield




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               We withdraw the opinion dated April 20, 2022, substitute the following opinion in

its place, and deny relator’s motion for rehearing.

               Relator Marcus Tyler Sheffield has filed a petition for writ of mandamus

complaining that the trial court has failed to rule on his renewed petition for expunction. To

obtain mandamus relief for a failure to rule, Relator must establish that (1) the petition was

properly filed and has been pending for a reasonable time; (2) the relator requested a ruling; and

(3) the trial court refused to rule. In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco

2008, orig. proceeding). Having reviewed the petition and the record provided, Relator has

failed to establish that his petition was properly filed. See Tex. Civ. Prac. & Rem. Code

§ 14.006(a), (b)(1) (authorizing courts to order inmates who have filed a claim to pay court fees

and costs), § 14.011(a) (prohibiting the clerk from accepting filings of another claim by the

inmate until the outstanding fees and costs are paid). Accordingly, we deny the petition for writ

of mandamus. See Tex. R. App. P. 52.8(a).

                                              __________________________________________
                                              Gisela D. Triana, Justice
Before Justices Goodwin, Baker, and Triana

Filed: June 2, 2022




                                             2